DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
	 The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.


Claim Interpretations - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a setting unit”, “a prediction unit”, “a detection unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action which is stored in ROM and executed by the CPU as disclosed on page 6 of the applicant’s specification.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claims 1-3, 7-9, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US2010/0049402 in view of Satazoda et al. US2018/0012082 hereinafter referred to as Satazoda.

As per Claim 1, Tanaka teaches an image processing device comprising: 
in which at least one delimiting 5line for delimiting a parking space is detected in a first image of a plurality of images continuously captured while moving; and (Tanaka, Paragraph [0075], detection of the delimiting line W for use in parking the vehicle. Repeatedly detects the parking reference in the course of forward movement to reverse. Image data captured as time-series information as seen in Paragraph [0059])

a prediction unit configured to predict, based on the first area, a second area in which the at least one object is to be detected in at least one second image of the plurality of images, the at least one second image being captured later in time than the first image. 
Satazoda teaches a prediction unit configured to predict, based on the first area, a second area in which the at least one object is to be detected in at least one second image of the plurality of images, the at least one second image being captured later in time than the first image. (Satazoda, Paragraph [0089], defining a tracked bounding box about the detected object within the second frame based upon a predicted trajectory of the detected object between the first and second frame)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Satozoda into Tanaka because by utilizing a bounding box to predict the location of one frame to another will increase efficiency limiting the area in which to search in the secondary frame to track the object by utilizing a prediction mechanism.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 2, Tanaka in view of Satazoda teaches the image processing device according to Claim 1, wherein the setting unit is configured to set the first area whose position in the first image is fixed, and the prediction unit is configured to predict, based on the first image, the second area 15for each of a plurality of second images included in the at least one second image captured later in time than the first image, a position of the second area in each of the plurality of second image varies. (Satazoda, Paragraph [0089], defining a tracked bounding box about the detected object within the second frame based upon a predicted trajectory of the detected object between the first and second frame. Paragraph [0017],[0020], image data captured during operation(driving) of the vehicle which subsequent frames change) 
 The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Tanaka in view of Satazoda teaches the image processing device according to Claim 1, wherein 20the prediction unit is configured to predict, based on a position of the at least one delimiting line detected in the second area, the second area in another second image captured later in time than the second image in which the at least one delimiting line in the second area is detected. (Satazoda, Paragraph [0089], defining a tracked bounding box about the detected object within the second frame based upon a predicted trajectory of the detected object between the first and second frame. Paragraph [0017],[0020], image data captured during operation(driving) of the vehicle which subsequent frames change. Delimiting line detected by Tanaka, Paragraph [0075]) 
  The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 7, Tanaka in view of Satazoda teaches the image processing device according to Claim 1, wherein, 5when the at least one delimiting line is detected in a state where there is no first area being set, the setting unit sets, as the first area, the area in which the at least one delimiting line is detected.  (Satazoda, Paragraph [0089], defining a tracked bounding box about the detected object within the second frame based upon a predicted trajectory of the detected object between the first and second frame and Tanaka, Paragraph [0075], detection of the delimiting line starts the self-assist park process therefore will be set when the process starts )
  The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 8, Claim 8 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 9, Claim 9 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 13, Tanaka in view of Satazoda teaches the image processing device according to Claim 1, wherein18 the prediction unit is configured to predict a third area in which a new delimiting line is to be detected, based on an interval between delimiting lines included in the at least one delimiting line having been detected. (Tanaka, Paragraph [0114], a second delimiting line is detected. A bounding box as disclosed by Satazoda, Paragraph [0089] for tracking and considered to be third area)
  The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 14, Claim 14 claims the same limitation as Claim 13 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 13.

As per Claim 15, Claim 15 claims the same limitation as Claim 13 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 13.

As per Claim 19, Claim 19 claims an image processing method executing the image processing device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US2010/0049402 in view of Satazoda et al. US2018/0012082 hereinafter referred to as Satazoda as applied to Claims 1-3 respectively and further in view of Ross US2003/0128106.
.

25 As per Claim 4, Tanaka in view of Satazoda teaches the image processing device according to Claim 1, 
Tanaka in view of Satazoda does not explicitly teach wherein when a vehicle on which an imaging device configured to capture the plurality of images is mounted turns, the setting unit resets the first area being set.  
Ross teaches wherein when a vehicle on which an imaging device configured to capture the plurality of images is mounted turns, the setting unit resets the first area being set.  (Ross, Paragraph [0049], when the turn signal is turns on, the system no longer tracks the road lines and the Warning Indicator is activated then processed to Start Logic Block where it starts to detect road lines)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ross into Tanaka in view of Satazoda because by resetting the detected line if the car is turning especially in an intersection or in an area with no lines will assist in detecting new lines on the road for self-assist driving applications. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 4.

As per Claim 5, Claim 5 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 6, Claim 6 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 10, Tanaka in view of Satazoda and Ross teaches the image processing device according to Claim 4, wherein, 20when the at least one delimiting line is detected in a state where there is no first area being set, the setting unit sets, as the first area, the area in which the at least one delimiting line is detected.  (Satazoda, Paragraph [0089], defining a tracked bounding box about the detected object within the second frame based upon a predicted trajectory of the detected object between the first and second frame and Tanaka, Paragraph [0075], detection of the delimiting line starts the self-assist park process therefore will be set when the process starts )
  The rationale applied to the rejection of claim 4 has been incorporated herein. 

As per Claim 11, Claim 11 claims the same limitation as Claim 10 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 10.

As per Claim 12, Claim 12 claims the same limitation as Claim 10 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 10.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US2010/0049402 in view of Satazoda et al. US2018/0012082 hereinafter referred to as Satazoda as applied to Claims 1-3 and further in view of Porter et al. US2010/0318467 hereinafter referred to as Porter.

As per Claim 16, Tanaka in view of Satazoda teaches the image processing device according to Claim 1, 
delimiting line (Tanaka, Paragraph [0114])
Tanaka in view of Satazoda does not explicitly teach further comprising a detection unit configured to detect the at least one object  by searching a high-resolution area having higher resolution than other area in the first image, and to detect the at least one object by selectively searching the second area in the at least one 25second image. 
Porter teaches further comprising a detection unit configured to detect the at least one object by searching a high-resolution area having higher resolution than other area in the first image, and to detect the at least one object by selectively searching the second area in the at least one 25second image. (Porter, Paragraph [0146], [0056], images part of the stream. Track an object in a high resolution image. Will track the player in subsequent images by utilizing last location and expand window search from there to find the player)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Porter into Tanaka in view of Satazoda because by searching/tracking in a high resolution image will track the object through multiple frames accurately and improve efficiency of tracking of designated object.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 16.

As per Claim 17, Claim 17 claims the same limitation as Claim 16 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 16.

As per Claim 18, Claim 18 claims the same limitation as Claim 16 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666